Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18, and 28 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 09/08/2021 with regard to the prior art rejections have been fully considered but they are not persuasive.
With regard to the air bearing, applicant argues that the cited references, either standing alone or in combination, fail to disclose or suggest an air bearing system as recited in the claims and further argues that Sivaraman discloses roller element bearings 29, one of which is disposed axially between the wheels 3, 5. The examiner respectfully disagrees because Sivaraman discloses multiple bearings 29 (without disclosing their type as roller), only one is between 3 and 5. See the other two bearing 29 in Fig. 2, one is right behind the compressor wheel 4 to its right, and the other one is between the motor 11 and compressor wheel 5, all marked with 29. With regard to the type of bearing being an air type bearing, see the 103 rejections below. Specifically, one with a teaching from Knoop, which is in the same field of endeavor of charging devices, that teaches a charging device used with a fuel cell and further teaches that it is advantageous if the shaft or the rotor is mounted by at least one air bearing ([0013]). .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman in view of Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and Knoop et al. (US 2012/0051952), referred to hereafter as Knoop, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
With regard to claim 1, Sivaraman discloses a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, unitary wherein the second compressor wheel and a turbine wheel are arranged back-to-back and share a common outer radial edge, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention are directed to turbochargers. After the modification, the bearing between the second compressor wheel and the turbine wheel is removed since the motivation given by Boudigues is to reduce the mass and inertia of the turbocharger, make it more compact, and have lower assembly time. Moreover, Sivaraman discloses that the purpose of bearings (29) is to rotatably support the shaft (Col. 5; line 58). Having attached the two wheel (5 and 3) together as a result of the above modification, no part of the shaft in that area remains free to need to be supported, especially since there are two other bearings (29) to support the shaft on at least two points. As evidence, see Fig. 6 of Hiereth, which discloses a turbocharger having a compressor wheel (18) and a back-to-back wheel arrangement including a second compressor wheel (48) and a turbine wheel (16) with no bearings between 
After the above combination as a result, the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage.

With regard to the air bearing, Knoop, which is in the same field of endeavor of charging devices, teaches a charging device used with a fuel cell and further teaches that it is advantageous if the shaft or the rotor is mounted by at least one air bearing ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the bearings of the combination of Sivaraman and Boudigues as air bearing because it is advantageous.

With regard to claim 2, the combination of Sivaraman and Boudigues and Knoop discloses the charging device of claim 1 (as set forth above), and further discloses that the second compressor wheel is disposed between the first compressor wheel and the turbine wheel along the axis (Sivaraman, Fig. 2).

With regard to claim 4, the combination of Sivaraman and Boudigues and Knoop discloses the charging device of claim 1 (as set forth above), and further discloses an interstage duct (Sivaraman, see 17 in Fig. 2) that directs flow of the compressed fluid stream from the first compressor wheel to the second compressor wheel (Sivaraman, see [0033] disclosing that “the air is compressed in two stages by the first and second compressor wheels 4 and 5”. Hence the first compressor stage has a lower pressure and is considered the low pressure stage and the second compressor wheel has a higher pressure than the first one and is considered high pressure stage).

With regard to claim 6, the combination of Sivaraman and Boudigues and Knoop discloses the charging device of claim 1 (as set forth above), but does not appear to explicitly disclose that the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell. 
However, Knoop, which is in the same field of endeavor of charging devices, teaches a charging device used with a fuel cell where the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell ([0043]). Knoop teaches that the exhaust gas of the fuel cell can be used to drive the turbine and, via the turbine, the compressor wheels ([0023]). The fuel cell uses the discharge of the compressor to convert the oxygen in the air, and the hydrogen supplied to it, into electrical energy ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the charging device of the combination of Sivaraman and Boudigues and Knoop in a fuel cell where the turbine wheel is 

With regard to claim 7, the combination of Sivaraman and Boudigues and Knoop discloses the charging device of claim 1 (as set forth above), and further discloses a motor (Sivaraman, 11) that is disposed between the plural wheel member and the first compressor wheel (Sivaraman, Fig. 2); but does not appear to explicitly disclose that the turbine wheel is configured to be driven in rotation by exhaust from a fuel cell to assist the motor.
However, Knoop, which is in the same field of endeavor of charging devices, teaches a charging device used with a fuel cell where the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell ([0043]). Knoop teaches that the exhaust gas of the fuel cell can be used to drive the turbine and, via the turbine, the compressor wheels ([0023]). The fuel cell uses the discharge of the compressor to convert the oxygen in the air, and the hydrogen supplied to it, into electrical energy ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the charging device of the combination of Sivaraman and Boudigues and Knoop in a fuel cell where the turbine wheel is 

With regard to claim 9, the combination of Sivaraman and Boudigues and Knoop discloses the charging device of claim 1 (as set forth above), and further discloses a divider plate (Sivaraman, divider plate is interpreted as elements 1+2 or 1+2+3 shown in the annotated Fig. 2, note that the claim doesn’t require the divider plate to be a one-piece integral and unitary element) with a first face (Sivaraman, see annotated Fig. 2) and a second face facing in opposite axial directions along the axis (Sivaraman, see annotated Fig. 2), wherein the divider plate includes an aperture that receives the plural wheel member (Sivaraman, Fig. 2, see the aperture in the center of the divider plate); wherein the divider plate separates the second compressor stage and the turbine section of the charging device (Sivaraman, Fig. 2); and wherein the first face of the divider plate cooperates with the turbine housing to define a radially-extending inlet of the turbine section (see the annotated Fig. 2 of Sivaraman. However that “cooperate” doesn’t require that the fluid actually touch the divider plate, because cooperation can be indirect), and wherein the second face of the divider plate cooperates with the second compressor housing to define a radially-extending diffuser section of the second compressor stage (Sivaraman, Fig. 2).

    PNG
    media_image1.png
    629
    530
    media_image1.png
    Greyscale

Annotated Fig. 2 of Sivaraman

With regard to claim 29, the combination of Sivaraman and Boudigues and Knoop discloses the charging device of claim 1 (as set forth above), and further discloses an interstage duct (Sivaraman, 17); further comprising an inlet spacer (13) that is fixed to the shaft (fixed via the second compressor wheel, see Sivaraman, Col. 4; lines 17-20); wherein the interstage duct is configured to direct flow of the compressed fluid stream from the first compressor wheel radially toward the inlet spacer with respect .
-------------------------------------------------------------------------------------------------------------------
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and Knoop et al. (US 2012/0051952), referred to hereafter as Knoop, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
19.	With regard to claims 6 and 7, Walton discloses a charging device for a fuel cell (Fig. 1), comprising a compressor and turbine and a motor in between, wherein the charging device is configured to compress a fluid stream and direct it toward the fuel cell stack and the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell and is driven in rotation by exhaust from the fuel cell (Fig. 1), but Walton is silent about the specifics of a multi-stage charging device and a back to back compressor and turbine wheel and an air bearing, as recited in claim 1. 
However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor wheel (4) and a first compressor housing (see the housing around the first compressor wheel in Fig. 2) that cooperate to define a first compressor stage, the first compressor wheel being fixed on the shaft (Fig. 2); a second compressor housing (see the housing around the second compressor wheel 5 in Fig. 2) that partly defines a second compressor stage configured to receive a compressed fluid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sivaraman with 

With regard to the one-piece, unitary plural wheel member, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a plural wheel member (1) that is one-piece, unitary wherein the compressor wheel (B) and the turbine wheel (A) are arranged back-to-back and share a common outer radial edge (Fig. 6, 7, abstract). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, unitary wherein the second compressor wheel and a turbine wheel are arranged back-to-back and share a common outer radial edge, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention are directed to turbochargers. After the modification, the bearing between the second compressor wheel and the turbine wheel is removed since the motivation given by Boudigues is to reduce the mass and inertia of the turbocharger, make it more compact, and have lower assembly time. Moreover, Sivaraman discloses that the purpose of bearings (29) is to rotatably support the shaft (Col. 5; line 58). Having attached the two wheel (5 and 3) together as a result of the 
After the above combination as a result, the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage.

With regard to the air bearing, Knoop, which is in the same field of endeavor of charging devices, teaches a charging device used with a fuel cell and further teaches that it is advantageous if the shaft or the rotor is mounted by at least one air bearing ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the bearings of the combination of Sivaraman and Boudigues as air bearing because it is advantageous.
-------------------------------------------------------------------------------------------------------------------
Claims 18, 19, 21, 23, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and Knoop et al. (US 2012/0051952), referred to hereafter as Knoop, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
 With regard to claim 18, Walton discloses a charging device for a fuel cell system with a fuel cell stack (Fig. 1), comprising a shaft that is supported for rotation about an axis (Fig. 1); a compressor and turbine with a motor in between (Fig. 1), wherein the charging device is configured to compress a low pressure fluid stream and direct a high pressure fluid stream toward the fuel cell stack (Fig. 1); the turbine wheel configured to be driven in rotation by an exhaust stream from the fuel cell stack (Fig. 1), but Walton is silent about the specifics of a multi-stage charging device and a back to back compressor and turbine wheel and air bearing, as recited in claim 18.

However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor stage cooperatively defined by a first compressor wheel (4) and a first compressor housing (Fig. 2); a motor section (11) with a stator and a rotor (Fig. 2); a second compressor housing (see the housing around the second compressor wheel in Fig. 2) that partly defines a second compressor stage, a turbine housing (see the housing around the turbine wheel in Fig. 2) that partly defines a turbine section; a plural wheel member (combination of 3 and 5) that is fixed on the 


With regard to the one-piece, unitary plural wheel member, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a plural wheel member (1) that is one-piece, unitary wherein the compressor wheel (B) and the turbine wheel (A) are arranged back-to-back and share a common outer radial edge (Fig. 6, 7, abstract). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, unitary wherein the second compressor wheel and a turbine wheel are arranged back-to-back and share a common outer radial edge, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention are directed to turbochargers. After the modification, the bearing between the second compressor wheel and the turbine wheel is removed since the motivation given by Boudigues is to reduce the mass and inertia of the turbocharger, make it more compact, and have lower assembly time. Moreover, 
After the above combination as a result, the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage.

With regard to the air bearing, Knoop, which is in the same field of endeavor of charging devices, teaches a charging device used with a fuel cell and further teaches that it is advantageous if the shaft or the rotor is mounted by at least one air bearing ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the bearings of the combination of Sivaraman and Boudigues as air bearing because it is advantageous.

With regard to claim 19, the combination of Walton and Sivaraman and Boudigues and Knoop discloses the charging device of claim 18 (as set forth above), and further discloses that the second compressor wheel is disposed between the first compressor wheel and the turbine wheel along the axis (Sivaraman, Fig. 2).

With regard to claim 21, the combination of Walton and Sivaraman and Boudigues and Knoop discloses the charging device of claim 18 (as set forth above), and further discloses an interstage duct (Sivaraman, see 17 in Fig. 2) that directs flow of the low pressure fluid stream from the first compressor wheel to the second compressor wheel (Sivaraman, see [0033] disclosing that “the air is compressed in two stages by the first and second compressor wheels 4 and 5”. Hence the first compressor stage has a lower pressure and is considered the low pressure stage and the second compressor wheel has a higher pressure than the first one and is considered high pressure stage).

With regard to claim 23, the combination of Walton and Sivaraman and Boudigues and Knoop discloses the charging device of claim 18 (as set forth above), and further discloses a divider plate (Sivaraman, divider plate is interpreted as elements 1+2 or 1+2+3 shown in the annotated Fig. 2, note that the claim doesn’t require the divider plate to be a one-piece integral and unitary element) with a first face and a second face that face in opposite axial directions along the axis (Sivaraman, see annotated Fig. 2), wherein the divider plate includes an aperture that receives the plural wheel member (Sivaraman, Fig. 2); wherein the divider plate separates the second 

With regard to claim 28, Walton discloses a charging device for a fuel cell system with a fuel cell stack (Fig. 1), comprising a shaft that is supported for rotation about an axis (Fig. 1); a compressor and turbine with a motor in between (Fig. 1), but Walton is silent about the specifics of a multi-stage charging device and a back to back compressor and turbine wheel and air bearing, as recited in claim 28.

However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor wheel (4) and a first compressor housing (see the housing around the first compressor wheel in Fig. 2) that cooperate to define a first compressor stage, the first compressor wheel being fixed on the shaft (Fig. 2); a second compressor housing (see the housing around the second compressor wheel in Fig. 2) that partly defines a second compressor stage, a turbine housing (see the housing around the turbine wheel in Fig. 2) that partly defines a turbine section; a plural wheel member (combination of 3 and 5) that is fixed on the shaft (Fig. 2), the plural wheel 


With regard to the one-piece, unitary plural wheel member, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a plural wheel member (1) that is one-piece, unitary wherein the compressor wheel (B) and the turbine wheel (A) are arranged back-to-back and share a common outer radial edge (Fig. 6, 7, abstract). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, unitary wherein the second compressor wheel and a turbine wheel are arranged back-to-back and share a common outer radial edge, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention are directed to turbochargers. After the modification, the bearing between the second compressor wheel and the turbine wheel is removed since the motivation given by Boudigues is to reduce the mass and inertia of the turbocharger, make it more compact, and have lower assembly time. Moreover, 
After the above combination as a result, the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage.

With regard to the air bearing, Knoop, which is in the same field of endeavor of charging devices, teaches a charging device used with a fuel cell and further teaches that it is advantageous if the shaft or the rotor is mounted by at least one air bearing ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the bearings of the combination of Sivaraman and Boudigues as air bearing because it is advantageous.

With regard to claim 30, the combination of Walton and Sivaraman and Boudigues and Knoop discloses the charging device of claim 18 (as set forth above), and further discloses an interstage duct (Sivaraman, 17); further comprising an inlet spacer (13) that is fixed to the shaft (fixed via the second compressor wheel, see Sivaraman, Col. 4; lines 17-20); wherein the interstage duct is configured to direct flow of the compressed fluid stream from the first compressor wheel radially toward the inlet spacer with respect to the axis, and wherein the inlet spacer is configured to re-direct the compressed fluid stream axially toward the second compressor wheel (Sivaraman, Fig. 1, 2).

With regard to claim 31, the combination of Walton and Sivaraman and Boudigues and Knoop discloses the charging device of claim 28 (as set forth above), and further discloses an interstage duct (Sivaraman, 17); further comprising an inlet spacer (13) that is fixed to the shaft (fixed via the second compressor wheel, see Sivaraman, Col. 4; lines 17-20); wherein the interstage duct is configured to direct flow of the compressed fluid stream from the first compressor wheel radially toward the inlet spacer with respect to the axis, and wherein the inlet spacer is configured to re-direct the compressed fluid stream axially toward the second compressor wheel (Sivaraman, Fig. 1, 2).
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Claims 1, 2, 4, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman in view of Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
With regard to claim 1, Sivaraman discloses a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor wheel (4) and a first compressor housing (see the housing around the first compressor wheel in Fig. 2) that cooperate to define a first compressor stage, the first compressor wheel being fixed on the shaft (Fig. 2); a second compressor housing (see the housing around the second compressor wheel 5 in Fig. 2) that partly defines a second compressor stage configured to receive a compressed fluid stream from the first compressor stage, a turbine housing (see the housing around the turbine wheel in Fig. 2) that partly defines a turbine section; a plural wheel member (combination of 3 and 5) that is fixed on the shaft (Fig. 2), the plural wheel member having a second compressor wheel (5) and a turbine wheel (3), the second compressor wheel supported in the second compressor housing (Fig. 2) and the turbine wheel supported in the turbine housing (Fig. 2); the plural wheel member being formed of a thermally conductive material (Col. 3, lines 4-10, 44-48), and a bearing system (29) that supports the shaft, the first compressor wheel, and the plural wheel member for rotation as a unit relative to the first compressor housing, the second compressor housing, and the turbine housing (Fig. 2), the bearing system disposed axially between the first compressor wheel and the plural wheel member (see the two bearings 29 in Fig. 2, one is right behind the compressor wheel 4 to its right, and the other one is between the motor 11 and 

With regard to the one-piece, unitary plural wheel member, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a plural wheel member (1) that is one-piece, unitary wherein the compressor wheel (B) and the turbine wheel (A) are arranged back-to-back and share a common outer radial edge (Fig. 6, 7, abstract). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, unitary wherein the second compressor wheel and a turbine wheel are arranged back-to-back and share a common outer radial edge, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention are directed to turbochargers. After the modification, the bearing between the second compressor wheel and the turbine wheel is removed since the motivation given by Boudigues is to reduce the mass and inertia of the turbocharger, make it more compact, and have lower assembly time. Moreover, Sivaraman discloses that the purpose of bearings (29) is to rotatably support the shaft 
After the above combination as a result, the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage.

With regard to the air bearing, a careful examination of the specification reveals that no criticality for the air type bearing has been shown nor any reason as to why the air type bearing of the applicant would operate any different than the bearing of the combination of Sivaraman and Boudigues, and Applicant has not disclosed that this bearing type provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant discloses in the specification (see paragraph [0018]) that “a bearing 121, such as a plain bearing, an air bearing, and/or an oil-less bearing”, which clearly discloses the air bearing as an example among other types of bearings, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the bearing type being air bearing as claimed with the charging device of the combination of Sivaraman and Boudigues in order to achieve a desired dimension or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

With regard to claim 2, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses that the second compressor wheel is disposed between the first compressor wheel and the turbine wheel along the axis (Sivaraman, Fig. 2).

With regard to claim 4, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses an interstage duct (Sivaraman, see 17 in Fig. 2) that directs flow of the compressed fluid stream from the first compressor wheel to the second compressor wheel (Sivaraman, see [0033] disclosing that “the air is compressed in two stages by the first and second compressor 

With regard to claim 9, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses a divider plate (Sivaraman, divider plate is interpreted as elements 1+2 or 1+2+3 shown in the annotated Fig. 2, note that the claim doesn’t require the divider plate to be a one-piece integral and unitary element) with a first face (Sivaraman, see annotated Fig. 2) and a second face facing in opposite axial directions along the axis (Sivaraman, see annotated Fig. 2), wherein the divider plate includes an aperture that receives the plural wheel member (Sivaraman, Fig. 2, see the aperture in the center of the divider plate); wherein the divider plate separates the second compressor stage and the turbine section of the charging device (Sivaraman, Fig. 2); and wherein the first face of the divider plate cooperates with the turbine housing to define a radially-extending inlet of the turbine section (see the annotated Fig. 2 of Sivaraman. However that “cooperate” doesn’t require that the fluid actually touch the divider plate, because cooperation can be indirect), and wherein the second face of the divider plate cooperates with the second compressor housing to define a radially-extending diffuser section of the second compressor stage (Sivaraman, Fig. 2).

    PNG
    media_image1.png
    629
    530
    media_image1.png
    Greyscale

Annotated Fig. 2 of Sivaraman

With regard to claim 29, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses an interstage duct (Sivaraman, 17); further comprising an inlet spacer (13) that is fixed to the shaft (fixed via the second compressor wheel, see Sivaraman, Col. 4; lines 17-20); wherein the interstage duct is configured to direct flow of the compressed fluid stream from the first compressor wheel radially toward the inlet spacer with respect to the axis, and .
-------------------------------------------------------------------------------------------------------------------
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
19.	With regard to claims 6 and 7, Walton discloses a charging device for a fuel cell (Fig. 1), comprising a compressor and turbine and a motor in between, wherein the charging device is configured to compress a fluid stream and direct it toward the fuel cell stack and the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell and is driven in rotation by exhaust from the fuel cell (Fig. 1), but Walton is silent about the specifics of a multi-stage charging device and a back to back compressor and turbine wheel and an air bearing, as recited in claim 1. 
However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor wheel (4) and a first compressor housing (see the housing around the first compressor wheel in Fig. 2) that cooperate to define a first compressor stage, the first compressor wheel being fixed on the shaft (Fig. 2); a second compressor housing (see the housing around the second compressor wheel 5 in Fig. 2) that partly defines a second compressor stage configured to receive a compressed fluid stream from the first compressor stage, a turbine housing (see the housing around the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sivaraman with Walton and replace the charging device of Walton with the multi-stage charging device 

With regard to the one-piece, unitary plural wheel member, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a plural wheel member (1) that is one-piece, unitary wherein the compressor wheel (B) and the turbine wheel (A) are arranged back-to-back and share a common outer radial edge (Fig. 6, 7, abstract). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, unitary wherein the second compressor wheel and a turbine wheel are arranged back-to-back and share a common outer radial edge, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention are directed to turbochargers. After the modification, the bearing between the second compressor wheel and the turbine wheel is removed since the motivation given by Boudigues is to reduce the mass and inertia of the turbocharger, make it more compact, and have lower assembly time. Moreover, Sivaraman discloses that the purpose of bearings (29) is to rotatably support the shaft (Col. 5; line 58). Having attached the two wheel (5 and 3) together as a result of the above modification, no part of the shaft in that area remains free to need to be 
After the above combination as a result, the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage.

With regard to the air bearing, a careful examination of the specification reveals that no criticality for the air type bearing has been shown nor any reason as to why the air type bearing of the applicant would operate any different than the bearing of the combination of Sivaraman and Boudigues, and Applicant has not disclosed that this bearing type provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant discloses in the specification (see paragraph [0018]) that “a bearing 121, such as a plain bearing, an air bearing, and/or an oil-less bearing”, which clearly discloses the air bearing as an example among other types of bearings, because the specification only requires “a bearing”, which includes all types of bearings, and then gives a few examples through “such as […]”. Hence the air type bearing is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the bearing type being air bearing as claimed with the charging device of the combination of Sivaraman and Boudigues in order to achieve a desired dimension or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
-------------------------------------------------------------------------------------------------------------------
Claims 18, 19, 21, 23, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
 With regard to claim 18, Walton discloses a charging device for a fuel cell system with a fuel cell stack (Fig. 1), comprising a shaft that is supported for rotation about an axis (Fig. 1); a compressor and turbine with a motor in between (Fig. 1), wherein the charging device is configured to compress a low pressure fluid stream and direct a high pressure fluid stream toward the fuel cell stack (Fig. 1); the turbine wheel configured to be driven in rotation by an exhaust stream from the fuel cell stack (Fig. 1), 

However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor stage cooperatively defined by a first compressor wheel (4) and a first compressor housing (Fig. 2); a motor section (11) with a stator and a rotor (Fig. 2); a second compressor housing (see the housing around the second compressor wheel in Fig. 2) that partly defines a second compressor stage, a turbine housing (see the housing around the turbine wheel in Fig. 2) that partly defines a turbine section; a plural wheel member (combination of 3 and 5) that is fixed on the shaft (Fig. 2), the plural wheel member having a second compressor wheel (5) and a turbine wheel (3), the second compressor wheel supported in the second compressor housing (Fig. 2) and the turbine wheel supported in the turbine housing (Fig. 2); the first compressor wheel, the rotor, the second compressor wheel, and the turbine wheel fixed to shaft (6) to rotate as a unit relative to the first compressor housing, the stator, the second compressor housing, and the turbine housing (Fig. 2); the first compressor stage configured to compress an inlet fluid stream and direct a low pressure fluid stream toward the second compressor stage (see [0033]); and the plural wheel member being formed of a thermally conductive material (Col. 3, lines 4-10, 44-48), and a bearing system (29) that supports the shaft, the first compressor wheel, and the plural wheel member for rotation as a unit relative to the first compressor housing, the second compressor housing, and the turbine housing (Fig. 2), the bearing system disposed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sivaraman with Walton and replace the charging device of Walton with the multi-stage charging device of Sivaraman in order to realize the benefits mentioned by Sivaraman such as obtaining a desired boost pressure, suppressing motor heat, downsizing the motor, and creating a more compact multi-stage charging device.

With regard to the one-piece, unitary plural wheel member, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a plural wheel member (1) that is one-piece, unitary wherein the compressor wheel (B) and the turbine wheel (A) are arranged back-to-back and share a common outer radial edge (Fig. 6, 7, abstract). Boudigues further teaches that this design reduces the mass and inertia of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, unitary wherein the second compressor wheel and a turbine wheel are arranged back-to-back and share a common outer radial edge, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention are directed to turbochargers. After the modification, the bearing between the second compressor wheel and the turbine wheel is removed since the motivation given by Boudigues is to reduce the mass and inertia of the turbocharger, make it more compact, and have lower assembly time. Moreover, Sivaraman discloses that the purpose of bearings (29) is to rotatably support the shaft (Col. 5; line 58). Having attached the two wheel (5 and 3) together as a result of the above modification, no part of the shaft in that area remains free to need to be supported, especially since there are two other bearings (29) to support the shaft on at least two points. As evidence, see Fig. 6 of Hiereth, which discloses a turbocharger having a compressor wheel (18) and a back-to-back wheel arrangement including a second compressor wheel (48) and a turbine wheel (16) with no bearings between them. Hiereth’s turbocharger has two bearings (22, 23, see Fig, 2 and compare it with Fig. 6 to locate the bearings in Fig. 6, since they are not numbered in Fig. 6), and the bearings are located between the compressor wheel (18) and the back-to-back wheel arrangement (16 and 48). Moreover, note that Boudigues also has two bearings (4, 5) on the left side of the back-to-back wheel arrangement shown in Fig. 6, 7.


With regard to the air bearing, a careful examination of the specification reveals that no criticality for the air type bearing has been shown nor any reason as to why the air type bearing of the applicant would operate any different than the bearing of the combination of Sivaraman and Boudigues, and Applicant has not disclosed that this bearing type provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant discloses in the specification (see paragraph [0018]) that “a bearing 121, such as a plain bearing, an air bearing, and/or an oil-less bearing”, which clearly discloses the air bearing as an example among other types of bearings, because the specification only requires “a bearing”, which includes all types of bearings, and then gives a few examples through “such as […]”. Hence the air type bearing is considered to be a mere design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the combination of Sivaraman and Boudigues, and Applicant’s invention, to perform equally well, because both bearings would perform the same function of supporting the rotating shaft.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the bearing type being air bearing as claimed with the charging device of the combination of Sivaraman and Boudigues in order to achieve a desired dimension or configuration, as they are a matter of design 

With regard to claim 19, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses that the second compressor wheel is disposed between the first compressor wheel and the turbine wheel along the axis (Sivaraman, Fig. 2).

With regard to claim 21, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses an interstage duct (Sivaraman, see 17 in Fig. 2) that directs flow of the low pressure fluid stream from the first compressor wheel to the second compressor wheel (Sivaraman, see [0033] disclosing that “the air is compressed in two stages by the first and second compressor wheels 4 and 5”. Hence the first compressor stage has a lower pressure and is considered the low pressure stage and the second compressor wheel has a higher pressure than the first one and is considered high pressure stage).

With regard to claim 23, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses a divider plate (Sivaraman, divider plate is interpreted as elements 1+2 or 1+2+3 shown in the annotated Fig. 2, note that the claim doesn’t require the divider plate to be a one-piece integral and unitary element) with a first face and a second face that face in opposite axial directions along the axis (Sivaraman, see annotated Fig. 2), 

With regard to claim 28, Walton discloses a charging device for a fuel cell system with a fuel cell stack (Fig. 1), comprising a shaft that is supported for rotation about an axis (Fig. 1); a compressor and turbine with a motor in between (Fig. 1), but Walton is silent about the specifics of a multi-stage charging device and a back to back compressor and turbine wheel and air bearing, as recited in claim 28.

However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor wheel (4) and a first compressor housing (see the housing around the first compressor wheel in Fig. 2) that cooperate to define a first compressor stage, the first compressor wheel being fixed on the shaft (Fig. 2); a second compressor housing (see the housing around the second compressor wheel in Fig. 2) that partly defines a second compressor stage, a turbine housing (see the housing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sivaraman with Walton and replace the charging device of Walton with the multi-stage charging device of Sivaraman in order to realize the benefits mentioned by Sivaraman such as obtaining a desired boost pressure, suppressing motor heat, downsizing the motor, and creating a more compact multi-stage charging device.

With regard to the one-piece, unitary plural wheel member, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a plural wheel member (1) that is one-piece, unitary wherein the compressor wheel (B) and the turbine wheel (A) are arranged back-to-back and share a common outer radial edge (Fig. 6, 7, abstract). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the plural wheel member as one-piece, unitary wherein the second compressor wheel and a turbine wheel are arranged back-to-back and share a common outer radial edge, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention are directed to turbochargers. After the modification, the bearing between the second compressor wheel and the turbine wheel 
After the above combination as a result, the plural wheel member thermally couples the second compressor stage and the turbine section and defines a thermal path through which the turbine section absorbs heat from the second compressor stage.

With regard to the air bearing, a careful examination of the specification reveals that no criticality for the air type bearing has been shown nor any reason as to why the air type bearing of the applicant would operate any different than the bearing of the combination of Sivaraman and Boudigues, and Applicant has not disclosed that this bearing type provides an advantage, is used for a particular purpose, or solves a stated a bearing 121, such as a plain bearing, an air bearing, and/or an oil-less bearing”, which clearly discloses the air bearing as an example among other types of bearings, because the specification only requires “a bearing”, which includes all types of bearings, and then gives a few examples through “such as […]”. Hence the air type bearing is considered to be a mere design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the combination of Sivaraman and Boudigues, and Applicant’s invention, to perform equally well, because both bearings would perform the same function of supporting the rotating shaft.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the bearing type being air bearing as claimed with the charging device of the combination of Sivaraman and Boudigues in order to achieve a desired dimension or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

With regard to claim 30, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses an interstage duct (Sivaraman, 17); further comprising an inlet spacer (13) that is fixed to the shaft (fixed via the second compressor wheel, see Sivaraman, Col. 4; lines 17-20); wherein the interstage duct is configured to direct flow of the compressed fluid stream from the first compressor wheel radially toward the inlet spacer with respect 

With regard to claim 31, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 28 (as set forth above), and further discloses an interstage duct (Sivaraman, 17); further comprising an inlet spacer (13) that is fixed to the shaft (fixed via the second compressor wheel, see Sivaraman, Col. 4; lines 17-20); wherein the interstage duct is configured to direct flow of the compressed fluid stream from the first compressor wheel radially toward the inlet spacer with respect to the axis, and wherein the inlet spacer is configured to re-direct the compressed fluid stream axially toward the second compressor wheel (Sivaraman, Fig. 1, 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar multi-stage charging device and back-to-back wheels such as US8,181,462, US10,087,939, and US2019/0153938.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745